KAUFMAN DOLOWICH VOLUCK Kaufman Dolowich & Voluck, LLP

ATTORNEYS AT LAW — 135 Crossways Park Drive, Suite 201
Woodbury, New York 11797

Telephone: 516.681.1100
Facsimile: 516.681.1101

www.kdvlaw.com

November 15, 2019
VIA ECF
Hon. Paul A. Engelmayer
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re.: Javashia Johnson v. Construction and Realty Services Group, Inc., et al.
Case No.: 18-cv-09347(PAE)

Dear Judge Engelmayer:
As the Court knows, this firm represents the Defendants in the above-referenced matter.

The parties in this case continue to work toward a global settlement encompassing this case
and several other cases pending against Defendants (in which the plaintiffs are represented by
Jason Solotaroff, Esq.) as well as several prospective claims. The parties have made progress in
the negotiations since our last report to the Court, and the negotiations continue to actively proceed
with full participation. However, as previously reported, the negotiation is complex in that it
encompasses numerous matters. The parties respectfully request an additional 30 days to reach a
settlement before a case management conference is set.

We thank the Court for its consideration of this request.

Respectfully submitted,

e Cy A
Kia oh
Lisa Skruck

ce: Jason Solotaroff, Esq. (via ECF)

New York | New Jersey | Pennsylvania | Florida! Illinois | California

 
